Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 19-22 (Cancelled).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the closest prior art (see PTO-892) fails to disclose the limitation of a simulation model indicative of latent properties of the system which defines a physical relationship between the physical and latent properties that are then used in the condition satisfaction for maintenance that is now claimed. While the Sharma references has a model, it is not a simulation as claimed. Further US 2020/0304729 does disclose the type of simulation comparison as claimed but only for video processing. To combine this with the maintenance systems of the other references would require impermissible hindsight. Further US 2019/0188797 does disclose simulations, but not to relate latent parameters as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/10/2021 is withdrawn.  Claims 11-12, 17-18, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 19-22 do not depend on allowable claim 1 and therefore the restriction requirement on these claims is maintained.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896